PER CURIAM.
The order appealed from should be modified as follows: Under the heading "As to the First Defense," in the first paragraph, after the words "for the resale of distillate," insert "of same grade and quality as sample referred to in the contract between the parties." In the second paragraph, strike out the last clause, "If said offers were made in writing, that the defendant annex copies of such written offers." Strike out the fourth paragraph. Under the heading "As to the Second Separate Defense," strike out the second paragraph. Under the heading, "As to the First Counterclaim," strike out the words "and if said offers were made in writing, that the defendant annex copies of said written offers thgreto." As so modified, the order should be affirmed, without costs.